                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                      )
In re:                                                )   Chapter 11
                                                      )
iPic-Gold Class Entertainment, LLC., et al.           )   Case No. 19-11739 (LSS)
                                                      )
                                Debtors.              )   Jointly Administered



                 NOTICE OF APPEARANCE, REQUEST FOR MATRIX ENTRY
               AND REQUEST FOR SERVICE OF ALL NOTICES AND DOCUMENTS
    TO:      Clerk of the Court
             United States Bankruptcy Court
             District of Delaware
             824 Market Street
             Wilmington, DE 19801

             Please enter the appearance of Rachel B. Mersky, Esquire of the firm of Monzack

    Mersky McLaughlin and Browder, P.A as counsel for South Street Seaport, LP (“South Street”).

    South Street is a creditor and, pursuant to the Bankruptcy Rules and Section 1109(b) of the

    Bankruptcy Code, hereby request that all notices given or required to be given in these cases be

    given to and served upon:
                                   Rachel B. Mersky
                                   MONZACK MERSKY McLAUGHLIN and
                                   BROWDER, P.A.
                                   1201 N. Orange Street, Suite 400
                                   Wilmington, DE 19801
                                   Telephone:   (302) 656-8162
                                   Facsimile:   (302) 656-2769
                                   E-mail:      rmersky@monlaw.com

             Please take further notice that pursuant to Section 1109(b) of the Bankruptcy Code, the

    foregoing request includes not only the notices referred to in the Bankruptcy Rules but also

    includes, without limitation, notices of any application, motion, petition, pleading, request,

    complaint, or demand, whether formal or informal, filed in this Chapter 11 case.


    {00208161-1}
         This Notice of Appearance and Demand for Notices and Papers shall not be deemed or

construed to be a waiver of South Street’s rights: (1) to have final orders in noncore matters

entered only after de novo review by a District Judge, (2) to trial by jury in any proceeding so

triable in these cases or any case, controversy, or proceeding related to these cases, (3) to have

the District Court withdraw the reference in any matter subject to mandatory or discretionary

withdrawal, or (4) or any other rights, claims, actions, defenses, setoffs, or recoupments to which

South Street is or may be entitled, in law or in equity, all of which South Street expressly

reserves.

Dated: August 23, 2019


                                      MONZACK MERSKY McLAUGHLIN
                                      AND BROWDER, P.A.

                                      /s/ Rachel B. Mersky
                                      Rachel B. Mersky, Esquire (DE #2049)
                                      1201 N. Orange Street, Suite 400
                                      Wilmington, DE 19801-1155
                                      Telephone:     (302) 656-8162
                                      Facsimile:     (302) 656-2769
                                      Email:         rmersky@monlaw.com

                                      Attorneys for South Street Seaport, LP




{00208161-1}
